ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Tri-Force Consulting Services, Inc.         )      ASBCA Nos. 60844, 60982
                                            )
Under Contract No. N62473-12-C-4809         )

APPEARANCES FOR THE APPELLANT:                     Victor G. Klingelhofer, Esq.
                                                   Daniel J. Strouse, Esq.
                                                    Cohen Mohr, LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Rachel J. Goldstein, Esq.
                                                    Trial Attorney

                              ORDER OF DISMISSAL

       The parties have advised that the disputes have been settled, and moved for
dismissal. These appeals are dismissed with prejudice, subject to reinstatement by
20 November 2017 if the settlement is not consummated.

       Dated: 2 August 2017



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60844, 60982, Appeals of
Tri-Force Consulting Services, Inc., rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals